


Exhibit 10.10
CLARCOR Inc.
Summary of Compensation for Non-Employee Directors and Named Executive Officers


Non-Employee Director Compensation Summary


Annual Retainer


•
$45,000, payable in cash or stock at the election of each director, increasing
to $70,000 as of March 24, 2015 for any director who is not a member of the
Audit Committee, and to $75,000 for Audit Committee members

•
Additional $6,500 for serving as chair of the Director Affairs/Corporate
Governance Committee, increasing to $7,500 as of March 24, 2015

•
Additional $6,500 for serving as chair of the Compensation Committee, increasing
to $10,000 as of March 24, 2015

•
Additional $10,000 for serving as chair of the Audit Committee, increasing to
$15,000 as of March 24, 2015

•
Additional $25,000 for serving as Lead Director

•
Committee chair and Lead Director compensation is payable in cash



Board and Committee Meeting Fees


•$1,500 per meeting for each Board of Directors or Committee meeting attended
•$1,000 per meeting for each Committee meeting attended by telephone
•All meeting fees are paid in cash
•As of March 24, 2015 the Company will no longer pay individual Board and
Committee meeting fees, except in special
circumstances where the payment of such fees is deemed appropriate


Annual Stock Award


Each year, non-employee directors receive a grant of equity-based compensation,
in the amount and form determined by the Director Affairs/Corporate Governance
Committee and pursuant to the Company's 2014 Incentive Plan approved by the
Company's shareholders on March 25, 2014. In fiscal 2014, non-employee directors
each received shares of common stock of the Company having an aggregate
grant-date fair market value of $110,000. The amount and form of the
equity-based compensation for non-employee directors for fiscal 2015 has not yet
been determined by the Director Affairs/Corporate Governance Committee as of the
filing of this Annual Report on Form 10-K.


Named Executive Officer Compensation Summary


Current salaries (rounded to nearest $1,000), equity awards and target bonus
percentage for fiscal 2015 for named executive officers:
Name
Title
Salary
Shares Subject to Stock Options (#)
Restricted Stock Units (#)
Target Bonus Percentage
 
 
 
 
 
 
Christopher L. Conway
Chairman of the Board, President and Chief Executive Officer
$
800,000


120,000


10,000


100%
Sam Ferrise
President - CLARCOR Engine/Mobile Filtration Group
$
415,000


35,000


2,515


50%
David J. Fallon
Vice President - Finance & Chief Financial Officer
$
415,000


37,500


3,091


65%
Richard Wolfson
Vice President - General Counsel & Corporate Secretary
$
340,000


27,500


1,939


50%
David J. Lindsey
Vice President - Administration & Chief Administrative Officer
$
290,000


19,000


1,439


45%



The named executive officers may also receive additional equity awards pursuant
to the Company's stockholder-approved 2014 Incentive Plan (or any successor
stockholder-approved plan thereto) as determined at the discretion of the
Compensation Committee.






--------------------------------------------------------------------------------




Additional Information


The foregoing information is summary in nature. Additional information regarding
director and named executive officer compensation will be provided in the
Company's Proxy Statement to be filed in connection with the Company's Annual
Meeting of Stockholders expected to be held on March 24, 2015.


